Citation Nr: 1043978	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-21 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
degenerative disc disease and degenerative arthritis of the 
lumbosacral spine with associated radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served on active duty from June 1988 to April 1995.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision by the Philadelphia, 
Pennsylvania Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO continued a 
20 percent rating for the Veteran's service-connected low back 
disability.  Jurisdiction over the claim has subsequently been 
transferred to the RO in Baltimore, Maryland.

In July 2009, the Board remanded the case to the RO for 
additional procedural action and evidentiary development.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives.  The Board will proceed with review.  
See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's degenerative disc disease and degenerative 
arthritis of the lumbosacral spine with associated radiculopathy 
are manifested by chronic low back pain, with pain radiating into 
the lower extremities, and limitation of motion of the low back, 
without limitation of forward flexion of the thoracolumbar spine 
to less than 30 degrees, and without episodes of disc disease 
symptoms that require bed rest prescribed by a physician and 
treatment by a physician.


CONCLUSION OF LAW

The Veteran's degenerative disc disease and degenerative 
arthritis of the lumbosacral spine with associated radiculopathy 
have not met the criteria for a disability rating higher than 20 
percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5242, 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued in 
July 2005, October 2006, and August 2009.  In those letters, the 
RO advised the Veteran what information and evidence was needed 
to substantiate a claim for service connection.  The RO informed 
the Veteran what information and evidence must be submitted by 
the Veteran, and what information and evidence would be obtained 
by VA.  The RO also advised the Veteran how VA determines 
disability ratings and effective dates.  The case was last 
adjudicated in an August 2010 supplemental statement of the case.

The record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran, including 
service treatment records, post-service treatment records, and VA 
examination reports.  Some elements of VCAA notice were issued 
after the initial adjudication of the Veteran's claim.  
Ultimately, however, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran actively participated in the claims 
process by submitting written argument and reporting for VA 
examinations.  Thus, the Veteran was provided with a meaningful 
opportunity to participate in the claims process, and he has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have affected the essential fairness of 
the adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  VA has substantially 
complied with the notice and assistance requirements; and the 
Veteran is not prejudiced by a decision on the claim at this 
time.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the VA Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.10.  If two ratings are potentially 
applicable, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court has 
emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, or 
incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.  The Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the 
Board will consider whether different ratings are warranted for 
different time periods.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

The RO has described the Veteran's service-connected low back 
disability as multilevel lumbosacral degenerative joint/disc 
disease with radiculopathy.  The Rating Schedule provides for 
evaluating degenerative arthritis of the spine under a General 
Rating Formula for Diseases and Injuries of the Spine.  That 
Formula provides for disorders of the thoracolumbar spine as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, or 
aching in the area of the spine affected by 
residuals of injury or disease Unfavorable 
ankylosis of the entire spine... 100 
percent

Unfavorable ankylosis of the entire 
thoracolumbar spine
   ..................................................... 50 percent

Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine  
..................................... 40 
percent

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis  ................ 20 percent

Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater 
than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 
percent or more of the height  
................... 10 percent

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but 
not limited to, bowel or bladder 
impairment, separately, under an 
appropriate diagnostic code.

Note (2): For VA compensation purposes, 
normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right lateral 
flexion, and left and right rotation.  The 
normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component 
of spinal motion provided in this note are 
the maximum that can be used for 
calculation of the combined range of 
motion.

38 C.F.R. § 4.71a.

The Rating Schedule provides for evaluating intervertebral disc 
syndrome either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  The Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes is as follows:

With incapacitating episodes having a total 
duration of at least 6 weeks during the 
past 12 months  .. 60 percent

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 
6 weeks during the past 12 months  
............................................. 40 percent

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 
4 weeks during the past 12 months  
............................................. 20 percent

With incapacitating episodes having a total 
duration of at least one week but less than 
2 weeks during the past 12 months  
......................................... 10 percent

Note (1): For purposes of evaluation under 
diagnostic code 5243, an incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed 
by a physician and treatment by a 
physician.

38 C.F.R. § 4.71a.

Background

The Veteran contends that his service-connected low back 
disability has worsened, and should be assigned a rating higher 
than the existing 20 percent rating. The Veteran filed his 
current claim for an increased rating in April 2005.  He stated 
that he had back pain, leg pain, nerve damage, and numbness in 
his right outer calf.

The Veteran receives VA medical treatment.  In January 2004, x-
rays of the Veteran's lumbosacral spine showed normal alignment, 
no fractures, no degenerative changes, and no other incidental 
abnormalities.  An EMG study was performed in June 2004.  At that 
time, the Veteran reported low back pain radiating into the lower 
extremities, with more radiation into the right lower 
extremities.  The EMG study showed normal strength in both lower 
extremities, and decreased sensation in the distribution of the 
right lower leg.  In April 2005, the Veteran requested adjustment 
of medication for back pain.  On a May 2005 MRI of the Veteran's 
lumbar spine, his spine appeared within normal limits.

On VA examination in August 2005, the Veteran reported that he 
worked as an administrative assistant until he was laid off in 
April 2005.  He indicated that his lower back condition did not 
affect his ability to perform his job.  He stated that he had 
daily, constant low back pain, and intermittent pain and weakness 
in the right thigh.  He reported that because of his low back 
pain he was no longer able to bowl or play racquetball.  He 
stated that he had increased low back pain after walking about a 
quarter mile.  The examiner noted that the Veteran walked without 
assistive devices.  After the examination, the Veteran had a limp 
favoring the left side, and he reported tingling, aching, and 
slight weakness in his right leg.  The examiner noted slight 
tenderness to palpation of the back, without muscle spasms.  
Motion of the lumbar spine was limited, due to pain, to 40 
degrees of forward flexion, 15 degrees of lateral flexion to each 
side, and 15 degrees of rotation to each side.  The examiner 
expressed the opinion that it was more likely than not that the 
radicular pain and weakness in the Veteran's right leg was 
secondary to his service-connected lumbar spine disorder.

In a July 2006 statement, the Veteran asserted that the existing 
rating for his low back disability did not address nerve damage 
affecting his back and right leg.  He stated that the outer part 
of his right calf was constantly numbness, and that frequently he 
lost feeling in both legs to the extent that the legs gave out.  
He asserted that he had incapacitating episodes that added up to 
four to six weeks per week.  He stated that sometimes he did not 
go to the VA clinic during those episodes, and instead stayed 
home and took pain medication, as instructed by VA clinicians by 
telephone.  He reported that during incapacitating episodes he 
had numbness in both legs, and had to hold onto something for 
support when walking.  He stated that his back pain had caused 
him to give up his previous employment in automotive maintenance.

In 2006, the Veteran submitted statements from family members and 
friends.  The Veteran's wife wrote that the Veteran often 
suddenly lost feeling in his legs, and that recently he 
experienced episodes of numbness in his arms as well.  Other 
family members and friends stated that the Veteran had increasing 
difficulty getting around and doing tasks because of his back 
pain and leg problems.

Notes from VA treatment in April 2007 indicate that the Veteran 
had diminished sensation in his upper extremities, worse in the 
right.  In February 2009, ulnar neuropathy was included in the 
list of his conditions in VA treatment notes.

In February 2009, the Veteran reported that his service-connected 
disability had progressed to the extent that he could not walk on 
his own or drive a car.  He stated that VA physicians had given 
him a walker and fitted him for a wheelchair.  He related that 
recently he had become unable to work due to his back pain and 
lack of mobility.

In a March 2009 VA neurology consultation, the Veteran reported 
right forearm and hand numbness.  He stated that he had chronic 
low back pain radiating into the legs.  He related a recent 
sudden inability to move his legs well, resulting in wheelchair 
dependence.  He stated that he had not been able to walk normally 
for three months.  On examination, the Veteran had normal muscle 
tone and bulk, and full strength in all extremities.  The 
neurologist's impressions were rule out ulnar palsy or carpal 
tunnel of the right arm, and leg weakness, source undetermined, 
consider factitious disorder, multiple sclerosis, or neuropathy.  
In April 2009, lumbar spine MRI showed minimal disc bulge at L5-
S1.  The bulge caused no significant canal or neural foraminal 
compromise.

In a September 2009 VA orthopedics consultation, the Veteran 
reported right shoulder pain since June 2009, and right arm and 
bilateral leg weakness since January 2009.  The orthopedist noted 
that nerve conduction testing had shown no evidence of 
neuropathy, and that there was felt to be no evidence to support 
a diagnosis of multiple sclerosis.  The orthopedist found 
evidence of tendinitis and bursitis of the right shoulder.

On VA examination in January 2010, the Veteran reported a history 
of low back pain since service.  He indicated that currently he 
had constant, severe pain in his low back, radiating into both 
legs. The examiner noted the medical records showing a 2009 onset 
of weakness in the upper and lower extremities.  The Veteran 
reported that he used a wheelchair, and was unable to walk more 
than a few yards.

On examination of the spine, there was no evidence of muscle 
spasm.  There was evidence of pain with motion, tenderness, and 
guarding.  The examiner indicated that the tenderness and 
guarding were not severe enough to be responsible for abnormal 
gait or abnormal spinal contour.  The range of motion of the 
thoracolumbar spine was to 60 degrees of forward flexion, 20 
degrees of extension, 30 degrees of lateral flexion to each side, 
and 30 degrees of rotation to each side.  There was evidence of 
pain following repetitive motion.  There was not additional 
limitation of motion after three repetitions of the motions.  

The examiner stated that that the Veteran's current primary 
functional impairment came from his unexplained and sudden 
weakness of the upper and lower extremities.  The examiner found 
that the low back findings of minimal L5-S1 disc bulge, with no 
foraminal compromise, did not explain the Veteran's neurological 
symptoms or findings.  The examiner expressed the opinion that 
the Veteran's bilateral leg weakness was not related to the 
Veteran's lumbosacral disc disease or his lumbar spine condition.  
The examiner stated that the Veteran was still undergoing 
additional testing to ascertain the cause of his neurological 
symptoms.

The examiner commented that the Veteran's low back pain and 
limitation of motion made the Veteran unfit for physically 
demanding occupations, but that his lumbar spine condition would 
not preclude gainful employment in a more sedentary environment.

In VA treatment in May 2010, EMG study showed evidence of acute 
denervation in the extremities and spine suggestive of an acute, 
diffuse polyradiculopathy.  A clinician recommended additional 
testing.

Analysis

In seeking a higher rating for his service-connected low back 
disability, the Veteran appears to attribute recent neurological 
symptoms in his lower and upper extremities to his service-
connected low back disability.  Clinicians are studying, but have 
not yet determined, the diagnosis and cause of the neurological 
symptoms in the extremities.  The clinician who examined the 
Veteran in January 2010, however, concluded that the recent leg 
and arm weakness and numbness are not attributable to the 
service-connected lumbar arthritis and disc disease.  The Board 
therefore will consider the current rating appeal based only on 
the manifestations of the service-connected low back disability.

On VA examinations in 2005 and 2010, forward flexion of 
thoracolumbar spine was not limited to 30 degrees or less, even 
after repetitive motion.  Therefore, the lumbar arthritis and 
disc disease do not meet the criteria for a rating higher than 
20 percent under the General Rating Formula for Diseases and 
Injuries of the Spine.  

The Veteran has asserted that he has incapacitating episodes of 
low back disability.  The episodes he described in 2006, however, 
did not require treatment by a physician and did not require bed 
rest.  He indicated that the episodes required rest and support 
when walking.  The Veteran has come to use a wheelchair, and to 
be able to walk very little; but the clinician who examined him 
in January 2010 concluded that such limitations are due to his 
recent unexplained neurological symptoms, and not to his 
lumbosacral disc disease.  Thus, the Veteran does not have 
incapacitating episodes of disc disease, as defined in the rating 
schedule.  Therefore no rating is warranted under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  The Veteran's disability due to lumbar spine arthritis 
and disc disease, then, does not meet the criteria for a rating 
higher than the existing 20 percent rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability. If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required. However, in the second 
step of the inquiry, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization"). When an analysis of the first two 
steps reveals that the rating schedule is inadequate to evaluate 
a claimant's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step-a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 
2009).
   
Here, as discussed above, the rating criteria for the service-
connected low back disability reasonably describe the Veteran's 
disability level and symptomatology. Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluations are adequate, and no referral for 
extraschedular evaluations is required. Id.

ORDER

Entitlement to a disability rating higher than 20 percent for 
degenerative disc disease and degenerative arthritis of the 
lumbosacral spine with associated radiculopathy is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


